Citation Nr: 0522946	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  96-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
eczematous dermatitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran served on active duty from January 1960 to 
September 1963.

A January 1992 rating decision granted the veteran service 
connection for eczematous dermatitis; a 10 percent disability 
rating was assigned.  

In February 1994, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his eczematous dermatitis.  The January 1995 rating decision 
denied the claim, and he appealed.  The Board remanded the 
case in October 2003 for the purpose of ensuring compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
obtaining an additional VA examination.  After the 
development requested by the Board was accomplished, a 
February 2005 supplemental statement of the case (SSOC) 
increased the rating assigned the veteran's eczematous 
dermatitis to 30 percent.  The veteran, through his 
representative, has continued to express dissatisfaction with 
the assigned rating.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].  

Issues not on appeal

The October 2003 Board decision also remanded the issue of 
service connection for a diabetic condition, claimed as 
secondary to the service-connected eczematous dermatitis, for 
the issuance of a statement of the case (SOC).  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Following the Board's 
remand, the claim was denied in a February 2005 SOC.  To the 
Board's knowledge, the veteran has not perfected an appeal of 
this issue and the matter is therefore not in appellate 
status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The veteran's service-connected eczematous dermatitis is 
manifested by scaling, exfoliation, erythema, and plaques on 
the hands, left wrist, elbows, feet, knees, buttocks, and 
scalp.  This condition involves less than 40 percent of the 
body and less than 40 percent of exposed areas; it has not 
required treatment other than intermittent use of topical 
cortisone creams. 


CONCLUSION OF LAW

The criteria for a schedular disability rating for eczematous 
dermatitis in excess of 30 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking and increased evaluation for his 
service-connected eczematous dermatitis, which is currently 
rated as 30 percent disabling.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].



To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that although the 
veteran submitted his claim prior to the enactment of the 
VCAA, he was notified by the February 1996 SOC and the July 
1996, May 2003, and February 2005 supplemental statements of 
the case (SSOCs) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, letters were sent to the veteran in April 
2001 and April 2004, which were specifically intended to 
address the requirements of the VCAA.  The April 2004 letter 
from the RO, which was issued in response to the Board's 
October 2003 remand instructions, explained in detail the 
evidence needed to substantiate an increased rating claim.  
Specifically, the April 2004 letter notified the veteran of 
the need to submit evidence showing that his service-
connected eczematous dermatitis had "gotten worse."   

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The April 2004 
VCAA letter informed the veteran that VA was responsible for 
obtaining "[r]elevant Federal records, including service 
records, VA Medical Center records and records from other 
Federal agencies, such as the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to procure "[r]elevant records not in 
the custody of a Federal department or agency, to include 
records from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources."  The veteran was further notified 
that VA would schedule a VA medical examination for him if it 
was determined that such was necessary to substantiate the 
claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its April 2004 letter that 
"[y]ou must give us enough information about your records so 
that we can request them from the person or agency who has 
them . . . [i]t's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency (emphasis in original).  
More specifically, the veteran was instructed that if "there 
are additional treatment reports that you want us to request 
. . . please list the places and dates of your treatment and 
complete one of the attached 21-4142, Authorization for 
release forms with the full name and address of each health 
care provider and we will request those records for you" 
(emphasis in original).   The veteran was also advised that 
he could submit statements from himself or others describing 
his physical or mental disability symptoms.

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The April 2001 letter included notice that the veteran should 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in January 1995.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that such 
action was a practical and legal impossibility because the 
initial adjudication of the claim in January 1995 predated 
the enactment of the VCAA in November 2000.  VA's General 
Counsel has determined that failure to provide VCAA notice in 
such circumstances does not constitute error.  See VAOPGCPREC 
7-04 [failure to provide VCAA notice prior to the enactment 
of the VCAA does not constitute error].  Following VCAA 
notice compliance action, the claim was readjudicated, and an 
SSOC was provided to the veteran in February 2005.  Thus, any 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claims on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive outpatient treatment records from the Augusta, 
Georgia VA Medical Center (VAMC), and the reports of multiple 
VA examinations.  The most recent VA examination in July 
2004, was done in compliance with the Board's October 2003 
remand instructions.  The veteran and his representative have 
not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule]; see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating; analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-49599 (July 31, 2002).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected eczematous 
dermatitis under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 117 (1997).

The RO provided the veteran with the new regulatory criteria 
in an attachment to the February 2005 SSOC.  The veteran, 
through his representative, submitted additional argument 
subsequent to this notification.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran's service-connected skin disability, eczematous 
dermatitis, has been rated under both the former and current 
versions of 38 C.F.R. § 4.118, Diagnostic Code 7806.


(i.)  The former schedular criteria

The former Diagnostic Code 7806, which specifically deals 
with eczema, provides a noncompensable rating for symptoms of 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  Higher ratings under Code 
7806 require findings showing symptoms of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area (10 percent); constant exudation or itching, 
extensive lesions, or marked disfigurement (30 percent); or, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant (50 
percent).  See 38 C.F.R. § 4.118 (2002).

(ii.)  The current schedular criteria

Under the current rating criteria for skin disorders, 
dermatitis or eczema is to be rated under Diagnostic Code 
7806.  The current version of Diagnostic Code 7806 provides a 
noncompensable evaluation when less than 5 percent of the 
entire body or less than 5 percent of exposed area is 
affected, and no more than topical therapy is required during 
the past 12 month period.  A 10 percent rating is provided 
when at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed area is affected; or, when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted when 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Finally, a 60 percent rating is provided when 
more than 40 percent of the entire body or more than 
40 percent of exposed areas are affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required during the 
past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).



Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

The veteran's service-connected eczematous dermatitis was 
rated as 10 percent disabling in a January 1992 rating 
decision.  At that time, the veteran's eczematous dermatitis 
was manifested by a "warty, scaly, [and] silvery rash which 
will, when particularly severe, open and bleed and frequently 
itch."  Such rashes, when present, were typically located on 
the hands, feet, and scalp.  

The evidence of record since the January 1992 rating decision 
includes treatment records from the Augusta VAMC dated from 
January 1993 to April 2004.  These records reflect regular 
treatment over the years for multiple "diabetic foot 
ulcers" associated with the veteran's severe insulin 
dependent diabetes mellitus.  The veteran's diabetic foot 
condition has led to a complete amputation of the left foot 
and the removal of two toes from the right.  Even after these 
amputations, the veteran's diabetic condition has still 
caused regular treatment for recurrent diabetic ulcers on the 
right foot which have been associated with symptoms such as 
erythema, swelling, bleeding, and drainage.  

The Augusta VAMC treatment records contain few references to 
the veteran's service-connected eczematous dermatitis.  In 
October 1995 and February 1996 eczema with xerosis involving 
the arms, legs, and trunk was noted with first-degree plaque 
and second degree scaling.  The veteran was prescribed a 
topical cream and was advised to use mild soap and 
moisturizers.  

On VA examination in August 1996, the veteran complained of 
cracking and fissuring of the skin, especially in the winter, 
as a result of his eczema.  He further reported that even 
though the eczema is generalized, it seems to be worse over 
the gluteal area, the hands and feet, and over the elbows and 
knees.  The veteran also noted that the condition 
occasionally got on his scalp and that sweating irritates it.  
Physical examination revealed plaques over the plantar 
surfaces of the feet with some fissuring and scaling at the 
base of the toes.  Plaques with scaling and erythema were 
also noted on the dorsal side of the feet and the elbows and 
fingers.  A small plaque over the vertex area of the scalp, 
measuring about a centimeter in size, with hyperkeratosis, 
scaling, and mild erythema.  Well-demarcated erythematous 
plaques with secondary scaling were also noted over the 
buttock area extending from the sacral region to the inferior 
gluteus maximus.  A 1.5 cm plaque with hyperkeratosis, 
erythema, and scaling was also noted on the left wrist.  
In addition to the above-mentioned symptomatology, multiple 
foot ulcers were noted, which were determined by the examiner 
to be a result of the veteran's diabetic condition.

An additional VA examination was conducted in January 1997 
during which the veteran again complained of cracking and 
fissuring of the skin due to eczema, especially during 
periods of cold weather.  The veteran described his eczema as 
generalized over his whole body, but worse in the gluteal 
area, scalp, hands, and feet.  Physical examination revealed 
thickened plaques with fissuring at the junction of the toes 
on the plantar side.  Plaques with scaling and erythema on 
the dorsal aspect of the feet and extremities were also noted 
together with a small hyperkeratotic plaque over the vertex 
area of the scalp.  As in the August 1996 examination, well-
demarcated erythematous plaques with secondary scaling were 
noted over the buttock area extending from the sacral region 
to the inferior gluteus maximus.  A 1.5 cm plaque with 
hyperkeratosis, erythema, and scaling was also noted on the 
left wrist.  Overall, the veteran exhibited severely dry skin 
throughout the trunk of his body, but with no cracking or 
fissuring.  Multiple foot ulcers with crusting and drainage 
were also noted and determined to be secondary to the 
veteran's severe diabetic neuropathy and history of 
osteomyelitis.  

Following the Board's October 2003 remand, an additional VA 
dermatological examination was conducted in July 2004.  
Physical examination revealed an eczematous condition 
involving both hands, right foot, left knee and buttocks with 
some exfoliation and crusting present.  The examiner 
determined that 15 percent of the hands were involved, less 
than 10 percent of the right foot, 15 percent of the left 
knee, and 20 percent of the buttocks.  These areas were found 
to be indurated and hypopigmented, but without loss of 
flexibility or limitation of motion.  The veteran also 
reported that during flare ups of the condition, he will 
experience itching, crusting, exfoliation, and deep skin 
cracks.  Treatment with topical cortisone creams over the 
prior 12 months was also noted.  Color photographs of the 
eczematous areas described by the examiner were taken and 
have been associated with the veteran's VA claims folder.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected eczematous dermatitis, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.118 
Diagnostic Code 7806 (2004).  He essentially contends that 
the symptomatology associated with the service-connected 
disability is more severe than is contemplated by the 
currently assigned ratings.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which indicates that in addition to his service-connected 
eczematous dermatitis, the veteran also suffers from a severe 
diabetic condition with recurrent foot ulcers, which is not 
service connected.  Compensation can only be granted for 
service-connected disabilities.  See 38 U.S.C.A. § 101(13) 
(West 2002).  Thus, in rating the veteran's service-connected 
eczematous dermatitis, it is incumbent upon the Board to 
identify, and disregard, any pathology associated with the 
nonservice-connected diabetic foot condition.  However, the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

In the instant case, the medical evidence of record has in 
fact differentiated between the symptomatology associated 
with the veteran's service-connected eczematous dermatitis 
and that associated with his nonservice-connected diabetic 
foot condition.  Treatment records from the Augusta VAMC 
indicate that that the veteran's diabetic foot ulcers are 
manifested by erythema, swelling, crusting, bleeding, and 
drainage which has resulted in amputation of the left foot 
and multiple toes on the right foot.  Both the August 1996 
and January 1997 VA examination reports include findings 
congruent with the VAMC records.  No contradictory medical 
opinion is of record.  The Board will therefore not consider 
these symptoms of the diabetic foot condition in assigning a 
disability rating.  

The medical evidence indicates that the veteran's service-
connected skin disability is manifested by a rash on various 
parts of his body, accompanied, especially during periods of 
flare-ups, by itching, crusting, exfoliation, and deep skin 
cracks.  Such symptoms will be addressed below.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's skin disorder is currently rated under both 
former and current versions of Diagnostic Code 7806.  Both 
the former and current versions of this diagnostic code are 
deemed by the Board to be the most appropriate primarily 
because they pertain specifically to the diagnosed disability 
in the veteran's case (eczematous dermatitis).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and neither the 
veteran nor his representative has requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the veteran is appropriately rated under the former and 
current versions of Diagnostic Code 7806.



Schedular rating

(i.)  The former schedular criteria

The veteran's eczematous dermatitis is currently rated as 30 
percent disabling under the current version of Diagnostic 
Code 7806.  As noted above, however, since the veteran's 
claim was initiated before the rating criteria were revised 
in August 2002, the former schedular criteria may be employed 
in the instant case if such would result in a higher rating.  
See VAOGCPREC 7-2003.  A careful review of the medical 
evidence of record, however, leads to a conclusion that the 
veteran does not manifest symptoms which would warrant a 
higher disability rating under the former Diagnostic Code 
7806.  

To achieve a rating higher than the currently assigned 30 
percent under the former rating criteria, the veteran's 
eczematous dermatitis must by manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or be exceptionally repugnant.  

The Board initially notes that the veteran has been treated 
for multiple foot ulcers, which have been accompanied by 
extensive bleeding, drainage and crusting and are (or were) 
repugnant.  As discussed above, these ulcers, however, have 
been associated with the veteran's nonservice-connected 
diabetic foot condition, and therefore may not be considered 
by the Board in assigning a disability rating.  

The veteran's service-connected eczematous dermatitis has 
been primarily associated with scaling, exfoliation, 
erythema, and plaques on the hands, left wrist, elbows, feet, 
knees, buttocks, and scalp.  Fissuring of skin near the base 
of the toes has also been identified.  While exfoliation has 
been demonstrated and the veteran has reported crusting 
during flare-ups, there medical evidence dies not indicate 
that such symptoms are extensive.  These symptoms cover only 
a limited area of the body, which are mostly unexposed.  
Moreover, no systemic or nervous manifestations of this 
condition have been identified by the medical records.

The evidence also does not reflect an exceptionally repugnant 
condition.  Again, the affected areas cover only a limited 
portion of the body and are primarily found on unexposed 
parts of the anatomy.  No drainage or bleeding as a result of 
eczematous dermatitis has been found on examination.  The 
Board has also reviewed the color photographs accompanying 
the July 2004 VA examination.  Other than areas of 
hyperpigmentation on the buttocks and left knee, the 
veteran's eczematous dermatitis is barely discernable to the 
untrained eye.  Accordingly, the Board finds that the 
veteran's eczematous dermatitis is not exceptionally 
repugnant.

In summary, for the reasons expressed immediately above, the 
Board concludes that  symptomatology which is consistent 
with, or approximates, the schedular criteria for the 
assignment o a 50 percent rating are not present.  The former 
rating criteria thus do not avail the veteran.

(ii)  The current schedular criteria

To obtain a disability rating higher than the currently-
assigned 30 percent under the new skin regulations, the 
veteran must show that more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; alternatively that constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs has been required during the past 12-month period.

The July 2004 examiner determined that the veteran's 
eczematous dermatitis involved 15 percent of the hands, less 
than 10 percent of the right foot, 15 percent of the left 
knee, and 20 percent of the buttocks.  Other VA examinations 
and treatment records indicate that the condition has 
affected roughly the same areas of the body.  The only 
exposed areas noted above are the hands, 15 percent of which 
are involved according to the July 2004 VA examination 
report.  Thus, it appears that the veteran's eczematous 
dermatitis affects far less than the 40 percent of exposed 
areas required for a higher rating.  It further appears that 
the veteran's eczematous dermatitis affects less than 40 
percent of the entire body.  Only small percentages (each 
less than 20 percent) of the hands, right foot, buttocks, and 
left knee have been found to be involved.  

Review of the color photographs taken in conjunction with the 
July 2004 VA examination also fail to reveal involvement of 
40 percent or more of the entire body.  As noted above, other 
than areas of hyperpigmentation on the buttocks and left 
knee, the veteran's eczematous dermatitis is barely 
discernable to the untrained eye.  Visible scaling, 
fissuring, hyperpigmentation or redness is simply not seen on 
40 percent or more of the body.  

Since only limited involvement on relatively small areas of 
the anatomy are present, the condition has not involved at 
least 40 percent of the entire body.  

The veteran has also not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period, and 
he has not contended as much.  Although the medical records 
indicate that he has been intermittently treated with a 
topical cream, systemic therapy with corticosteroids or other 
immunosuppressive drugs has not been required.

In short, the veteran's eczematous dermatitis has not 
involved 40 percent of exposed areas or 40 percent of the 
entire body.  Constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs has not 
been required.  Accordingly, a higher rating under the 
current version of the rating criteria is not warranted.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected eczematous 
dermatitis results in marked interference with employment or 
frequent periods of hospitalization so as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected eczematous 
dermatitis warrants a higher rating.  The RO has not 
discussed or adjudicated the issue of an extraschedular 
evaluation.  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In the event the veteran believes consideration of 
an extraschedular rating for his eczematous dermatitis is in 
order because it presents an exceptional or unusual 
disability picture, he may raise this matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased initial disability rating for 
eczematous dermatitis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


